Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 12



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  CARMELA RAFFA AS TRUSTEE OF TMC
  COMMERCIAL CENTER,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues CARMELA RAFFA AS TRUSTEE

  OF TMC COMMERCIAL CENTER (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

  in Miami-Dade, Florida, and is otherwise sui juris.
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 12



         4.        At all times material, Defendant, CARMELA RAFFA AS TRUSTEE OF TMC

  COMMERCIAL CENTER, was and is the trustee charged with the power to manage the real

  properties located at 4039 NW 135 Street, Opa-locka, FL; 4069 NW 135 135 Street, Opa-locka,

  FL; 4097 NW 135 Opa-locka, FL; 4119 NW 135 Street, Opa-locka, FL; and 4147 NW 135 Street,

  Opa-locka, FL.

         5.        At all times material, Defendant, CARMELA RAFFA AS TRUSTEE OF TMC

  COMMERCIAL CENTER,, owned a commercial center located at 4039 NW 135 Street, Opa-

  locka, FL; 4069 NW 135 135 Street, Opa-locka, FL; 4097 NW 135 Opa-locka, FL; 4119 NW 135

  Street, Opa-locka, FL; and 4147 NW 135 Street, Opa-locka, FL.

         6.        Defendant’s properties, (hereinafter collectively “TMC Commercial Center

  Properties”), are five parcels. The properties operate as one (1) common property. The TMC

  Commercial Center Properties share common elements including parking. Patrons would be

  unaware of the changes in ownership as they traverse the separate parcels.

         7.        Venue is properly located in the Southern District of Florida because Defendant’s

  TMC Commercial Center Properties that are the subject of this Action, are located in Miami-Dade

  County, Florida, and Defendant regularly conduct business within Miami-Dade County, Florida,

  and because a substantial part(s) of the events or omissions giving rise to these claims occurred in

  Miami-Dade County, Florida at the TMC Commercial Center Properties.

                                      FACTUAL ALLEGATIONS

         8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant have yet to make its TMC Commercial Center Properties

  accessible to individuals with disabilities.

         9.        Congress provided commercial businesses one and a half years to implement the



                                                   2
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 12



  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s TMC

  Commercial Center Properties and the businesses therein.

         10.      The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         11.      Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         12.      Defendant owns and operates the TMC Center Properties which are located at

  4039 NW 135 Street, Opa-locka, FL; 4069 NW 135 135 Street, Opa-locka, FL; 4097 NW 135

  Opa-locka, FL; 4119 NW 135 Street, Opa-locka, FL; and 4147 NW 135 Street, Opa-locka, FL

  respectively that are the subject of this Action. The subject TMC Commercial Center Properties

  and the businesses located therein are open to the public, contain a myriad of different businesses

  that pay Defendant rent and are all located in Miami, Florida. Defendant’s properties include

  diverse shopping, entertainment and dining options.

         13.      The individual Plaintiff frequently visits the TMC Commercial Center Properties

  and tenant businesses (including the related parking lots and common areas) to include visits on

  or about January 30, 2018 and October 3, 2019, and encountered multiple violations of the ADA

  that directly affected his ability to use and enjoy the TMC Commercial Center Properties and



                                                  3
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 12



  businesses therein. He often visits the TMC Commercial Center Properties and businesses

  therein, when he is in the area visiting family and friends that reside nearby, and has definite plans

  to return to the TMC Commercial Center Properties within one (1) month of the filing of this

  Complaint in order to avail himself of the myriad of goods and services offered to the public at the

  TMC Commercial Center Properties, if it becomes accessible.

         14.       Plaintiff visited the TMC Commercial Center Properties and businesses located

  therein as a patron/customer, and intends to return to the commercial TMC Commercial Center

  Properties in order to avail himself of the goods and services offered to the public at the TMC

  Commercial Center Properties.       Plaintiff resides in the neighboring county, approximately

  twenty-three (23) miles from the TMC Commercial Center Properties, in the same state and county

  as the TMC Commercial Center Properties, regularly frequents the Defendant’s TMC Commercial

  Center Properties for its intended purposes, and intends to return to the commercial TMC

  Commercial Center Properties within one (1) month’s time.


         15.       The Plaintiff found the TMC Commercial Center Properties to be rife with ADA

  violations.   The Plaintiff encountered architectural barriers at the subject commercial TMC

  Commercial Center Properties, and wishes to continue his patronage and use of the commercial

  TMC Commercial Center Properties and the business therein.

         16.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the TMC Commercial Center Properties. The barriers to access at

  Defendant’s TMC Commercial Center Properties have each denied or diminished Plaintiff’s ability

  to visit the TMC Commercial Center Properties and businesses therein and likewise endangered

  his safety. The barriers to access, which are set forth below, have accordingly posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others similarly

  situated.

                                                    4
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 5 of 12




           17.    Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant are

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the TMC Commercial Center Properties referenced

  above.

           18.    Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described TMC Commercial Center Properties, including, but not necessarily limited to the

  allegations in Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to believe that he

  will continue to be subjected to discrimination at the TMC Commercial Center Properties and

  businesses therein which are open to the public and in violation of the ADA. Plaintiff desires to

  visit the TMC Commercial Center Properties not only to avail himself of the goods and services

  available at the TMC Commercial Center Properties, but to also assure himself that this

  commercial TMC Commercial Center Properties is in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the commercial TMC Commercial

  Center Properties without fear of discrimination.

           19.    Defendant have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

  U.S.C. § 12182 et seq.
                                 COUNT I – ADA VIOLATIONS

           20.    The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 19 above as though fully set forth herein.




                                                  5
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 6 of 12




          21.       Defendant, CARMELA RAFFA AS TRUSTEE OF TMC COMMERCIAL

   CENTER, has discriminated, and continues to discriminate, against Plaintiff in violation of the

   ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993,

   if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

   violations that Plaintiff encountered during his visit to the Defendant’s commercial property,

   include, but are not limited to, the following:

   Common Areas

          A. Parking

 i.   There are accessible parking spaces and access aisles with faded striping that makes it

      impossible to differentiate the boundaries. The facility fails to make reasonable

      accommodations in policies, practices and procedures to provide full and equal enjoyment of

      disabled individuals and does not maintain the elements that are required to be readily

      accessible and usable by persons with disabilities, violating 28 CFR 36.211.

          B. Entrance Access and Path of Travel

   1. The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

      2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

      of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

      achievable.

   2. The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

      not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

      doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

      the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

      achievable.



                                                     6
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 7 of 12



  3. The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

     are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

     violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

     whose resolution is readily achievable.

  4. The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

     Violation: There are inaccessible routes from the public sidewalk. These are violations of the

     requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1,

     302.1, 303, and 402.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  5. The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

     Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

     of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

     achievable.

  6. The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

     Violation: There are inaccessible routes between sections of the facility. These are violations

     of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

     303, 402 and 403, whose resolution is readily achievable.

  7. The Plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

     requires tight grasping and twisting of the wrist to operate. Violation: The tenant entrance doors

     have non-compliant hardware for disabled patrons, violating Section 4.13.9 of the ADAAG

     and Sections 309.4 and 404.2.7 of the 2010 ADA Standards, whose resolution is readily

     achievable.

  Paloma Cafe

         A. Public Restrooms



                                                    7
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 8 of 12



  i.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not at the

       required locations. Violation: The grab bars do not comply with the requirements prescribed

       in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser is not mounted in accordance with

       Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not use the lavatory without assistance, as the required knee and toe

       clearance is not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

       ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

vi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided for public use in the restroom are in violation of the requirements in Section 4.19.6



                                                     8
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 9 of 12



          of the ADAAG and Section 603.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The Plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

              22.          The discriminatory violations described in Paragraph 21 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the commercial TMC Commercial Center Properties and businesses therein; Plaintiff

       requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.


              23.          The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

       businesses and facilities therein; and have otherwise been discriminated against and damaged by

       the Defendant because of the Defendant’s ADA violations as set forth above. The individual

       Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

       damage without the immediate relief provided by the ADA as requested herein. In order to remedy

       this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

       accommodation in order to determine all of the areas of non-compliance with the Americans with

       Disabilities Act.

                                                          9
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 10 of 12




          24.        Defendant have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods,        services,    facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          25.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          26.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          27.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

                                                     10
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 11 of 12




   or waived by the Defendant.

          28.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial TMC Commercial Center

   Properties owned and operated by the Defendant, located in Miami, Florida, the interiors, exterior

   areas, and the common exterior areas of the property and businesses therein to make those facilities

   readily accessible and useable to the Plaintiff and all other mobility-impaired persons; or by

   closing the facility until such time as the Defendant cures their violations of the ADA.

          WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

   seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

   alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

   with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

   Dated: October 7th, 2019

                                                   GARCIA-MENOCAL & PEREZ, P.L.
                                                   Attorneys for Plaintiff
                                                   4937 S.W. 74th Court, No. 3
                                                   Miami, FL 33155
                                                   Telephone: (305) 553-3464
                                                   Facsimile: (305) 553-3031

                                                      11
Case 1:19-cv-24132-XXXX Document 1 Entered on FLSD Docket 10/07/2019 Page 12 of 12



                                      Primary E-Mail: ajperezlaw@gmail.com
                                      Secondary E-Mail: aquezada@lawgmp.com
                                      ddunn@lawgmp.com


                                      By: /s/ Anthony J. Perez
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451




                                        12
